                                                               United States Bankruptcy Court
                                                                     Northern District of California
 In re      Michael Haroutun Miroyan                                                                        Case No.   18-52601
                                                                                   Debtor(s)                Chapter    13

                                                   STATEMENT PURSUANT TO RULE 2016(B)
The undersigned, pursuant to Rule 2016(b), Bankruptcy Rules, states that:

1.          The undersigned is the attorney for the debtor(s) in this case.

2.          The compensation paid or agreed to be paid by the debtor(s), to the undersigned is:
             a)      For legal services rendered or to be rendered in contemplation of and in
                     connection with this case                                                                         $                 5,850.00
             b)      Prior to the filing of this statement, debtor(s) have paid                                        $                   935.00
             c)      The unpaid balance due and payable is                                                             $                 4,915.00

3.          $ 310.00           of the filing fee in this case has been paid.

4.          The Services rendered or to be rendered include the following:
            a.     Analysis of the financial situation, and rendering advice and assistance to the debtor(s) in determining
                   whether to file a petition under title 11 of the United States Code.
            b.     Preparation and filing of the petition, schedules, statement of affairs and other documents required by the
                   court.
            c.     Representation of the debtor(s) at the meeting of creditors.

5.          The source of payments made by the debtor(s) to the undersigned was from earnings, wages and compensation for
            services performed, and

6.          The source of payments to be made by the debtor(s) to the undersigned for the unpaid balance remaining, if any,
            will be from earnings, wages and compensation for services performed, and

7.          The undersigned has received no transfer, assignment or pledge of property from debtor(s) except the following
            for the value stated:

8.          The undersigned has not shared or agreed to share with any other entity, other than with members of
            undersigned's law firm, any compensation paid or to be paid except as follows:

 Dated: December 6, 2018                                                          Respectfully submitted,

                                                                                  /s/ Eddy Hsu
                                                                                  Attorney for Debtor: Eddy Hsu 245390
                                                                                  Law Office of Eddy Hsu
                                                                                  1900 S Norfolk St. Suite 350
                                                                                  San Mateo, CA 94403
                                                                                  650-577-5950 Fax: 650-240-0123
                                                                                  eddyhsu@ehlawgroup.com




Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                Best Case Bankruptcy
